IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


AQUIL JOHNSON,                              : No. 92 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MARK GARMAN, ET AL,                         :
                                            :
                    Respondent              :

                                      ORDER



PER CURIAM

      AND NOW, this 25th day of November, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.